86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Victor Collyn GREENE, Plaintiff-Appellant,v.Bishop ROBINSON, Secretary of Public Safety and Corrections;Thomas R. Corcoran, Warden;  Richard Lanham, Commissioner;Patrick Conroy, Facility Administrator;  William H. Britton;Veronica Moore, CMSII;  Lieutenant Eyler;  Ron Williams,CMSII;  Kassidy Savage;  Lieutenant Redd;  Officer Elliot,COII;  Marsha Maloff, Facility Administrator;  Ms. Boose,CMSS;  Ms. Smith, CMSII;  Ms. Spriggs, CMSI;  Wilson, CMSI;Sergeant Ringly, Defendants-Appellees.
No. 95-8546.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 31, 1996.

D.Md.
DISMISSED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, Chief District Judge.  (CA-95-1513-JFM)
Victor Collyn Greene, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for Appellees.
Before RUSSELL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's dismissal of portions of his complaint pursuant to 28 U.S.C. § 1915(d) (1988).   Appellant's remaining claims are still pending in district court.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED